In six consolidated child neglect proceedings pursuant to Family Court Act article 10, the mother Sonia S. appeals from an order of disposition of the Family Court, Kings County (Cohen, J.), dated June 11, 1985, which, upon five fact-finding orders dated March 21, 1985, and a fact-finding order dated June 11, 1985, made after hearings, finding that the children had been neglected, placed them in the custody of the Commissioner of Social Services for a period of 18 months.
*729Ordered that the order of disposition is affirmed, without costs or disbursements.
The mother contends that the evidence of neglect was legally insufficient. We find the contention meritless. Not only did the mother admit to educational neglect, but the Department of Social Services presented evidence that she was unable to properly take care of her children because she failed to regularly take medication which was prescribed to her to treat a mental illness (see, Family Ct Act § 1012 [f] [i]; § 1046). Moreover, the court’s placement of the children was in their best interest (see, Family Ct Act §§ 1052, 1055). Lawrence, J. P., Rubin, Fiber and Balletta, JJ., concur.